In the

     United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 14‐3243 
KYLE CARSON, 
                                               Plaintiff‐Appellant, 

                                v. 

ALL ERECTION & CRANE RENTAL CORPORATION, 
                                    Defendant‐Appellee. 
                    ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
     No. 1:12‐cv‐1637‐WTL‐DML — William T. Lawrence, Judge. 
                    ____________________ 

     ARGUED MAY 22, 2015 — DECIDED FEBRUARY 3, 2016 
                ____________________ 

   Before  EASTERBROOK,  WILLIAMS,  and  HAMILTON,  Circuit 
Judges. 
    HAMILTON,  Circuit  Judge.  Plaintiff  Kyle  Carson  was  se‐
verely injured at work when he fell underneath the tread of a 
crane that his employer, White Construction, leased from de‐
fendant  ALL  Erection  &  Crane  Rental  Corporation  (ALL). 
Carson  sued ALL  for  negligence  in  Indiana  state  court,  and 
ALL  removed  the  case  to  federal  court  based  on  diversity 
jurisdiction  under  28  U.S.C.  § 1332.  Carson  contends  that 
2                                                         No. 14‐3243 

ALL  had  a  duty  to  conduct  a  reasonable  inspection  of  the 
crane  upon  delivering  it  to  White  Construction,  that  ALL 
breached this duty by failing to conduct such an inspection, 
and  that  this  breach  was  the  proximate  cause  of  his  injury. 
The district court granted summary judgment for defendant 
ALL,  finding  that  no  reasonable  jury  could  return  a  verdict 
for  plaintiff  Carson  because  there  is  no  evidence  in  the  rec‐
ord  that  ALL’s  alleged  breach  was  the  proximate  cause  of 
Carson’s injury. We affirm. 
I. Facts and Procedural Background 
    Our  account  of  the  facts  sets  forth  facts  that  are  either 
undisputed or, if disputed, are stated so as to give Carson as 
the non‐moving party the benefit of conflicts in and reason‐
able inferences from the evidence. See, e.g., Carman v. Tinkes, 
762  F.3d  565,  566  (7th  Cir.  2014).  In  July  2012, ALL  leased  a 
crane  to  White  Construction,  specifically  a  Manitowoc  2250 
Crawler Crane. In the summer of that same year, Carson was 
working  for  White  Construction  at  a  wind  farm  in  Indiana 
where  his  employer  had  a  contract  to  build  wind  turbines. 
Carson worked primarily as a crane oiler, providing general 
maintenance on the crane and serving as the “eyes and ears” 
of Joe Dowell, the crane operator with whom he was paired. 
    Carson was injured on September  20, 2012.  On that day, 
Carson  and  Dowell  were  told  to  move  the  crane  to  a  wind 
turbine platform several miles from where the crane started 
the day. During the long move the crane approached a road 
with overhead power lines. Carson knew that the crane had 
arrived  at  the  road  long  before  the  power  lines  were  to  be 
lowered so that the crane could cross the road. He signaled 
for Dowell to stop the crane at the base of some wood mat‐
ting placed to help the crane cross the road. 
No. 14‐3243                                                            3 

    Dowell stopped the crane. But it then began moving for‐
ward  again,  and  it  moved  onto  the  wood  matting  where 
Carson  was  standing.  As  the  crane  pushed  one  end  of  the 
matting  down,  the  other  end  of  the  matting  where  Carson 
was standing began to rise into the air. Carson slid down the 
ramp  the  crane  was  creating  and  into  its  path.  The  crane’s 
treads crushed his right foot, which had to be amputated. 
     Dowell  testified  that  he  took  the  crane  out  of  its  “travel 
detent,”  meaning  that  the  crane  should  not  have  moved  on 
its  own.  He  said  he  did  not  know  of  anything  that  would 
have  re‐engaged  the  controls  for  forward  movement.  After 
the  accident,  the  crane  was  inspected  and  then  repaired  by 
Craig  Scholl,  hired  by  White  Construction,  and  by  Michael 
Krueger,  a  crane  mechanic  employed  by  ALL.  Scholl  and 
Krueger  concluded  that  the  crane  had  moved  forward  be‐
cause  a  malfunction  in  the  controls  for  forward  motion 
caused  the  throttles  to  re‐engage  without  action  by  Dowell 
himself. The critical point for our purposes is that the prob‐
lem  was  an  intermittent  one  that  was  difficult  to  replicate 
(and thus even to detect). 
    To explain, in most crane operations, the operator pushes 
the  crane’s  two  joysticks  forward  to  move  forward  and 
backward to move in reverse. Much like an accelerator on an 
ordinary  automobile,  which  will  return  to  idle  when  the 
driver takes his foot off the pedal, the throttles return to neu‐
tral  if  the  operator  lets  go  of  them.  For  relatively  long 
movements, however, this crane also had a feature compara‐
ble  to  cruise  control  on  an  automobile.  The  operator  could 
engage a “detent” (a feature that would hold the throttles in 
place  without  continued  pressure,  but  which  could  be  re‐
leased easily by the operator). The detent allowed the opera‐
4                                                      No. 14‐3243 

tor  to  keep  the  crane  moving  without  applying  continuous 
pressure  to  the  throttles.  Scholl  attributed  the  unexpected 
movement of the crane to a failure of the solid‐state electrical 
circuitry for this cruise‐control mechanism. 
     Carson  sued  ALL  for  negligence  under  Indiana  law.  To 
prevail in a negligence action, “the plaintiff must prove a: (1) 
duty  owed  to  plaintiff  by  defendant;  (2)  breach  of  the  duty 
by allowing conduct to fall below the applicable standard of 
care;  and  (3)  compensable  injury  that  was  proximately 
caused by defendant’s breach of duty.” Hassan v. Begley, 836 
N.E.2d 303, 307 (Ind. App. 2005) (citation omitted). The dis‐
trict court held that defendant ALL did owe a duty to plain‐
tiff  to  perform  a  proper  inspection  of  the  crane  upon  deliv‐
ery.  The  court  also  found  that  because  defendant  did  not 
specifically inspect the travel detent upon delivery, there was 
a  genuine  issue  of  material  fact  as  to  whether  defendant 
breached  that  duty.  The  district  court  granted  summary 
judgment for defendant ALL, however, because it found that 
plaintiff  Carson  offered  no  evidence  of  proximate  cause. 
Carson has appealed. 
II. Analysis  
    We  review  de  novo  the  district  court’s  grant  of  summary 
judgment. E.g., Castro v. DeVry University, Inc., 786 F.3d 559, 
563  (7th  Cir.  2015).  Summary  judgment  should  be  granted 
only when there are no genuine disputes of material fact and 
the moving party is entitled to judgment as a matter of law. 
Fed. R. Civ. P. 56(a). We examine the record in the light most 
favorable  to  the  non‐moving  party  and  draw  all  reasonable 
inferences in his favor. Thornton v. M7 Aerospace LP, 796 F.3d 
757, 769 (7th Cir. 2015); Castro, 786 F.3d at 563–64.  
No. 14‐3243                                                           5 

    Before  digging  into  tort  law  as  applied  to  ALL,  which 
leased the crane to Carson’s employer, it is worth remember‐
ing what is not before us. Carson asserts no claim against his 
employer  or  fellow  employees  because  Indiana’s  workers’ 
compensation law barred such claims. Carson also asserts no 
claim against the crane manufacturer for a design or manu‐
facturing defect. Our focus is thus on Indiana tort law appli‐
cable to a supplier of equipment or other chattel. 
    Indiana law “imposes a duty on the supplier of a chattel 
to conduct a proper inspection which would disclose the ex‐
istence  of  a  defect.”  Dutchmen  Mfg.,  Inc.  v.  Reynolds,  849 
N.E.2d 516, 522 (Ind. 2006). ALL argues that the undisputed 
evidence shows that a proper inspection would not have re‐
vealed  any  defect  in  the  travel  detent.  Indiana  law  is  also 
clear  that  “inquiry  into  the  reasonable  discoverability  of  a 
defect  may  be  proper  in  evaluating  whether  a  supplier  has 
breached the duty of reasonable care but not in determining 
whether  such  duty  exists.”  McGlothlin  v.  M  &  U  Trucking, 
Inc., 688 N.E.2d 1243, 1245 (Ind. 1997). This appeal thus turns 
on  two  questions.  First,  could  a  reasonable  jury  find  that 
ALL  breached  its  duty  of  reasonable  care  by  failing  to  in‐
spect  the  travel  detent?  Second,  if ALL  did  breach  its  duty, 
could a reasonable jury find that the breach was a proximate 
cause of Carson’s injury? We address these questions in turn. 
    A. Breach of Duty 
   ALL  argues  that  there  was  simply  no  way  to  discover  a 
defect  in  the  solid‐state  electrical  circuitry  of  the  travel  de‐
tent (the component of the travel detent that failed) because 
that  circuitry  cannot  be  inspected.  For  support,  ALL  cites 
deposition  testimony  from  Scholl  to  this  effect.  It  also  cites 
deposition  testimony from Krueger,  who  said that he  is not 
6                                                         No. 14‐3243 

aware of a recommendation, from the manufacturer or any‐
one else, that this component be inspected as part of preven‐
tive maintenance on the crane. ALL argues, in sum, that the 
defect here was not reasonably discoverable, so that a proper 
inspection of the crane upon delivery need not have includ‐
ed a pointless inspection of the travel detent. 
    Carson’s  best  answer  to  this  argument  is  highlighted  by 
an exchange at oral argument. Plaintiff’s counsel was asked 
whether an inspection would have shown the defect. Coun‐
sel  answered  that  the  defect  “certainly  was  found  after  the 
accident.”  He  went  on  to  explain  that  since  the  defect  was 
discovered after the accident, it stands to reason that such a 
defect could have been found if ALL had looked for it before 
the accident.  
    That may be right in theory, but it is not consistent with 
the  evidence  in  this  record.  Scholl  testified  that  in  his  post‐
accident  inspection,  he  spent  an  hour  moving  the  crane,  at‐
tempting  to  simulate  working  conditions  to  see  if  the  crane 
would malfunction by having the travel detent engage on its 
own. In the first hour of trying, he had not been able to repli‐
cate the malfunction. After an hour, though, he returned the 
joysticks to neutral and found that the travel detent had set 
on its own. He then continued to manipulate the crane con‐
trols, trying to recreate that malfunction of the travel detent. 
He  eventually  found  that  the  travel  detent  malfunctioned 
intermittently.  
    To the extent the district court found that defendant ALL 
had  a  duty to inspect the travel detent  operation  before  de‐
livery, we do not disagree, at least for purposes of summary 
judgment.  But  the  scope  of  that  duty  is  another  matter.  It 
would not be reasonable to infer that what Scholl did for ac‐
No. 14‐3243                                                        7 

cident reconstruction purposes should be a required part of 
a proper, routine inspection whenever a crane is delivered to 
a lessee. Scholl spent more than an hour, not inspecting the 
crane  but  actually  operating  it  with  the  deliberate  goal  of 
recreating one suspected malfunction, and the crane worked 
as  intended.  Thus,  while  we  assume ALL  had  a  duty  to  in‐
spect the travel detent before delivery and that a jury could 
find a breach of that duty, we do not think a jury could rea‐
sonably find that ALL breached the duty by failing to engage 
in the sort of prolonged efforts Scholl needed to replicate the 
intermittent failure after the accident. 
   B. Proximate Cause 
    Accordingly, we agree with the district court that even if 
defendant  ALL  breached  its  duty  by  failing  to  inspect  the 
travel detent mechanism at all before delivery, Carson failed 
to offer evidence that would allow a reasonable jury to find 
that ALL’s alleged breach was a proximate cause of his inju‐
ry.  White  Construction  had  the  crane  for  roughly  three 
months before it malfunctioned. Dowell testified at his dep‐
osition that the travel detent “worked every time” he used it 
up  until  the  day  of  the  accident.  If  defendant  ALL  had  in‐
spected  the  travel  detent  mechanism  upon  delivery  of  the 
crane, what would an inspection have found? 
   Carson  argues  that  Dowell’s  testimony  provided  no  in‐
formation about how often the travel detent was used before 
the day of the accident, but indicated only that the travel de‐
tent  worked  every  time  it  was  used—however  many  times 
that  might  have  been.  Carson  freely  admits,  indeed  is  ada‐
mant, that the record contains “no evidence of how often the 
cruise  control  function  was  used”  before  the  accident.  He 
8                                                          No. 14‐3243 

contends  this  admission  should  defeat  summary  judgment, 
but we think the opposite is correct. 
    Assuming there was a breach of duty, how often the trav‐
el detent was used before the day of the accident is a critical 
fact.  On  plaintiff’s theory of breach, a  reasonable inspection 
when  the  crane  was  delivered  would  have  included  engag‐
ing  the  travel  detent  and  observing  its  performance,  as 
Scholl did in his post‐accident examination. But if the travel 
detent  was  used—engaged  and  observed—100  times  be‐
tween  delivery  and  accident  and  did  not  malfunction,  it 
would  not  be  reasonable  to  infer  that  testing  the  travel  de‐
tent upon delivery would have revealed a defect. If the travel 
detent was used only once before the day of the accident, on 
the other hand, the inference that Carson would ask a jury to 
draw would become stronger. 
    But  the  critical  fact  on  which  a  jury  would  base  that  in‐
ference—how  often  the  travel  detent  was  used  before  the 
day  of  the  accident—is  something  the  jury  would  have  no 
way to determine based on the record evidence. Nothing in 
the  record  speaks  to  that  question,  as  Carson  freely  admits. 
Carson is entitled to have all reasonable inferences drawn in 
his favor, of course, for he was the non‐moving party on this 
issue  at  summary  judgment.  On  this  record,  however,  any 
inferences about how often the travel detent was used before 
the day of the accident would be “inferences relying on mere 
speculation  or  conjecture,”  and  Carson  is  not  entitled  to 
those. See Trade Finance Partners, LLC v. AAR Corp., 573 F.3d 
401, 407 (7th Cir. 2009). 
    In this respect, this case is similar to several others where 
critical evidence of causation was lacking. In one such case, 
Foster  v.  New  York  Central  System,  402  F.2d  312,  313  (7th  Cir. 
No. 14‐3243                                                          9 

1968), for example, the plaintiff was thrown from his motor‐
cycle. The accident caused him retrograde amnesia; he could 
remember  nothing  about  it.  There  were  no  eyewitnesses  to 
the accident. The only evidence of causation the plaintiff of‐
fered was that a railroad track near where he and his motor‐
cycle were found was improperly graded. Plaintiff sued the 
owner of the railroad track.  
    We  affirmed  the  grant  of  summary  judgment  for  the 
owner of the track because the record evidence of causation 
could  lead  to  “several  equally  speculative  conclusions.”  Id. 
Foster  was  a  diversity  case  decided  under  Indiana  law,  and 
we  quoted  the  still‐relevant  words  of  a  then‐recent  Indiana 
state court decision: “It is well settled that a decision or find‐
ing  must  be  based  upon  the  proven  facts  and  cannot  be 
based  upon  mere  guess,  conjecture,  surmise,  possibility  or 
speculation.”  Id.,  quoting  Halkias  v.  Gary  National  Bank,  234 
N.E.2d  652,  655  (Ind.  App.  1968);  see  also  Buckner  v.  Samʹs 
Club,  Inc.,  75  F.3d  290,  294  (7th  Cir.  1996)  (affirming  sum‐
mary  judgment  for  defendant  under  Indiana  law;  plaintiff 
slipped on an unknown object, and without evidence of cau‐
sation  could  not  establish  a  prima  facie  case  of  negligence); 
Harris  v.  Owens‐Corning  Fiberglas  Corp.,  102  F.3d  1429,  1433 
(7th  Cir.  1996)  (“When,  at  best,  the  possibilities  are  evenly 
balanced, the court should enter judgment for the defendant 
on the ground that causation cannot be proved.”). 
    Under Indiana substantive law, the defendant in a negli‐
gence action is entitled to judgment as a matter of law when 
“there is a total absence of evidence or reasonable inferences 
on at least one essential element of the plaintiff’s case.” Pal‐
ace Bar, Inc. v. Fearnot, 381 N.E.2d 858, 861 (Ind. 1978). Proxi‐
mate cause is an essential element of a negligence action, and 
10                                                      No. 14‐3243 

Carson has no evidence permitting a reasonable inference in 
his  favor  as  to  that  element.  ALL  was  entitled  to  summary 
judgment under Federal Rule of Civil Procedure 56(a). 
    Carson’s counsel told us in oral argument that “Indiana is 
not a summary judgment state.” Whatever differences there 
might  be  between  federal  and  Indiana  summary  judgment 
standards  in  theory  or  in  practice,  they  do  not  matter  here. 
“Federal  courts  may  grant  summary  judgment  under  Rule 
56 on concluding that no reasonable jury could return a ver‐
dict  for  the  party  opposing  the  motion,  even  if  the  state 
would  require  the  judge  to  submit  an  identical  case  to  the 
jury.” McEwen v. Delta Air Lines, Inc., 919 F.2d 58, 60 (7th Cir. 
1990). 
      The district court’s judgment is AFFIRMED.